Citation Nr: 0919057	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for a below-the-knee 
amputation of the right leg secondary to service-connected 
diabetes mellitus.

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1972.  He 
died in July 2004.  The appellant is the Veteran's surviving 
common-law spouse (a May 1994 VA administrative decision 
found that the Veteran and the appellant had a common law 
marriage that began in January 1988).

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The appellant is unrepresented in this appeal and did 
not appear for her April 2009 Board hearing.

The issues of entitlement to accrued benefits based on a 
pending claim of entitlement to service connection for a 
below-the-knee amputation of the right leg secondary to 
service-connected diabetes mellitus, and entitlement to 
accrued benefits based on a pending claim of entitlement to a 
rating in excess of 20 percent for diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2004; the certificate of 
death lists the immediate cause of death as pneumonia due to 
cirrhosis.

2.  At the time of the Veteran's death, service connection 
was in effect for diabetes mellitus, rated 20 percent 
disabling, and a left forearm shell fragment wound scar, 
rated noncompensable; the combined rating was 20 percent.

3.  Competent evidence establishes a link between the 
Veteran's death and his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  8 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's death was related to 
service-connected diabetes mellitus.

In light of the following decision, there is no prejudice to 
the appellant by the Board proceeding with the issue on 
appeal at this time without reviewing the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to a service-connected 
disability.  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Veteran died on July [redacted], 2004; the certificate of death 
lists the immediate cause of death as pneumonia due to 
cirrhosis.  At the time of the Veteran's death, service 
connection was in effect for diabetes mellitus, rated 20 
percent disabling, and a left forearm shell fragment wound 
scar, rated noncompensable; the combined rating was 20 
percent.

In a statement received in March 2006, the Veteran's private 
physician (N.H.B., MD) stated as follows:

I followed [the Veteran] for several 
years before his death serving as his 
medical doctor.  Prior to his death (app. 
one year) he developed active, poorly 
controlled diabetes.  This situation 
continued and contributed substantially 
to his infections both in the leg - 
requiring amputation, as well as to 
pneumonia.  It is my considered medical 
opinion that [the Veteran's] diabetes was 
a major contributing factor to his death, 
not only leading to his amputation but 
the failure of the wound to adequately 
heal as well as to his recurrent 
hospitalizations, including those not 
directly attributed to his diabetes.  
Ultimately his death was related to a 
series of infections linked to his poor 
overall health and diabetes.

The Board notes that Dr. B was clearly familiar with the 
Veteran's medical history, and the records associated with 
the claims file reveal that Dr. B was involved with the 
Veteran's June 2004 right knee amputation and his subsequent 
terminal hospitalization.  The Board can find no medical 
opinion of record that directly contradicts his assertion 
that diabetes was a major contributing factor of the 
Veteran's death.  In fact, the available evidence tends to 
confirm his opinion.

The Board observes that in June 2004 the Veteran underwent a 
below-the-right-knee amputation.  While the RO in April 2005 
determined that the right knee amputation was not related to 
the Veteran's service-connected diabetes, the Board observes 
that a June 13, 2004 private hospital admission record noted 
that the Veteran's right knee amputation procedure was "due 
to complications resulting from diabetes and vascular 
disease."  The June 13, 2004 private record also noted that 
subsequent to the right knee procedure the Veteran developed 
a wound infection and developed a sepsis-like syndrome.  Such 
findings tend to support, at least in part, Dr. B's comments 
concerning the relationship between the Veteran's service-
connected diabetes and his infections and fatal pneumonia.

As for the Veteran's "overall health," the Board 
acknowledges that the Veteran had significant nonservice-
connected disability, including cirrhosis, peripheral 
neuropathy, and hypertension.  The evidence is either unclear 
or uncertain as to the specific role that the Veteran's 
service-connected diabetes played in aggravating or 
complicating his neuropathy, hypertension, or immune system.  
While it is true that Dr. B was the certifier of the 
Veteran's death certificate, and indicated on that document 
that the cause of death included cirrhosis, the Board 
observes that VA regulations require a broader review of the 
medical evidence than simply noting the causes listed on the 
death certificate.

In this regard, service-connected diseases involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Considering the facts in this case with the applicable VA 
regulations, even assuming that cirrhosis was the Veteran's 
primary cause of death, which by its very nature was so 
overwhelming that eventual death was anticipated irrespective 
of coexisting conditions (i.e., the Veteran's diabetes and 
its resulting complications), there is a reasonable basis for 
holding (as discussed by Dr. B) that the Veteran's service-
connected diabetes was of such severity as to have a material 
influence in accelerating his death.

In sum, competent medical evidence has demonstrated that the 
Veteran's service-connected diabetes mellitus contributed 
materially to his death.  As such, service connection for the 
cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


REMAND

In an April 2005 decision, the RO denied entitlement to 
accrued benefits based on a pending claim of entitlement to 
service connection for a below-the-knee amputation of the 
right leg secondary to service-connected diabetes mellitus, 
and entitlement to accrued benefits based on a pending claim 
of entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  In a statement received in May 2005, the 
appellant expressed disagreement with the aforementioned 
April denials.  Under such circumstances, a Statement of the 
Case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is hereby REMANDED for the following:

The AOJ should issue a statement of the 
case for the issues of entitlement to 
accrued benefits based on a pending claim 
of entitlement to service connection for 
a below-the-knee amputation of the right 
leg secondary to service-connected 
diabetes mellitus, and entitlement to 
accrued benefits based on a pending claim 
of entitlement to a rating in excess of 
20 percent for diabetes mellitus.  Only 
if the appellant perfects an appeal as to 
an issue should that issue be certified 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


